Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 15, 2013

                                            No. 04-06-00624-CV

                                        IN RE Miguel ALVAREZ

                                     Original Mandamus Proceeding 1

                                                   ORDER

       On October 10, 2013, relator filed a motion to re-open this mandamus proceeding. This
court has determined that we do not have jurisdiction over this request. Relator’s request is
DISMISSED FOR LACK OF JURISDICTION.


        It is so ORDERED on October 15th, 2013.                                        PER CURIAM




        ATTESTED TO: _____________________________
                     Keith E. Hottle
                     Clerk of Court




1
 This proceeding arises out of Cause No. 2004-CR-2389, styled State of Texas v. Miguel Alvarez, filed in the 399th
Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.